—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered September 27, 1990, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the Supreme Court erred in imposing sentence in the absence of a certified court interpreter is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, a review of the sentencing minutes reveals that a court interpreter was, in fact, present. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.